Citation Nr: 1624347	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-13 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability evaluation greater than10 percent for degenerative joint disease of the right knee, status post-right knee lateral meniscectomy.

2. Entitlement to an increased evaluation for surgical scars of the right knee, currently evaluated as 0 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from February 1983 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this Veteran's case should take into account the existence of these records.


FINDINGS OF FACT

1. For the period prior to October 24, 2015, the Veteran's right knee disability has been manifested by pain, stiffness, and the equivalent of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.

2. For the period beginning October 24, 2015, the Veteran's right knee disability has been manifested by pain, stiffness, and ankylosis at 35 degrees flexion.

3. The Veteran has two right knee surgical scars that are painful.


CONCLUSIONS OF LAW

1. For the period prior to October 24, 2015, the criteria for a 20 percent evaluation, but no higher, for the Veteran's service-connected right knee disability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 5261 (2015).

2. For the period beginning October 24, 2015, the criteria for a 50 percent disability evaluation, but no higher, for the Veteran's right knee disability have been met. 38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5256.

3. The criteria for a 10 percent rating for painful surgical scars of the right knee have been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). The Veteran was provided sufficient notice in a March 2010 letter. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems. He has also submitted potentially relevant documents and argument in support of his claim, including personal statements. The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991). Here, the Veteran was afforded VA examination in April 2010, and submitted a Disability Benefits Questionnaire addressing his right knee and scars in October 2015. These examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claims. The VA examiners personally interviewed and examined the Veteran, providing the information necessary for the Board to evaluate his service-connected knee and scars. The evidence of record is sufficient to decide the claim and no additional examination is warranted. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2015).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14. The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2015), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a. 

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257. See VAOPGCPREC 23-97. When X-ray findings of arthritis are present and a Veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain. See VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the knee. Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling. Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable, in flexion of an angle at 45 degrees or more, is rated 60 percent disabling. 38 C.F.R. § 4.71a .

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a. Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257. See VAOPGCPREC 23-97. When X-ray findings of arthritis are present and a Veteran's knee disability is rated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain. See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling. 38 C.F.R. § 4.71a. See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling. 38 C.F.R. § 4.71a . See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling. Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 38 C.F.R. § 4.71a .

Separate ratings can be assigned for the same knee joint for limitation of extension, limitation of flexion, and recurrent subluxation or lateral instability. However, to assign a separate compensable rating, the criteria for a compensable rating must be met under both sets of criteria. VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704  (1998); VAOGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14. However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The selection of the proper diagnostic code is completely dependent upon the facts of a particular case. See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Period Prior to October 24, 2015

The Veteran's right knee disability has been assigned a 10 percent rating under Diagnostic Codes 5010, which governs the evaluation of degenerative arthritis. This provision allows for the assignment of a 10 percent rating of painful limitation of motion that is not sufficiently limited to a receive a compensable rating under the provisions governing limitation of motion of the affected joint, in this case the knee. See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015). See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  

Turning to the evidence of record, the Board finds that a rating of 20 percent, but no higher, is warranted for the period prior to October 24, 2015.

The Veteran injured his right knee while in service, which was subsequently surgically repaired. The Veteran has received both VA and private treatment for his right knee disability. Additionally, several lay statements from the Veteran and his family members describe the difficulty he has endured as a result of his right knee disability, including his lack of mobility, joint stiffness, and complaints of pain. 

Collectively, the Veteran's private treatment records demonstrate complaints of right knee pain, with some limited movement for the period prior to October 24, 2015. Specifically, an April 2007 report from the Veteran's private physician noted the Veteran's right knee extension limited to 10 degrees, with flexion limited to 95 degrees and noted mild effusion. The Veteran also received a pain relief injection for his right knee. The Veteran was diagnosed with severe endstage degenerative joint disease and the physician recommended a total knee replacement. Additional VA and private medical records demonstrate that the Veteran has received ongoing treatment and therapy for his right knee disability and his suffered from frequent right knee joint effusion.

The Veteran was afforded a VA examination in April 2010. The examiner found that the Veteran suffered from crepitus, tenderness, weakness, and guarding of movement. The examiner noted that active range of motion of the right knee was to 95 degrees of flexion and 5 degrees of extension. Repetitive movement testing yielded identical results. The Veteran was unable to perform stability testing for his right knee because of guarding. 

The evidence shows that for this time period, the Veteran has undergone surgery on his meniscus and has resultant painful motion, swelling, and effusion with complaints of stiffness or locking. Given this evidence, the Board finds, resolving all doubt in favor of the Veteran, that as a result of his previous meniscectomies, that he suffers from dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, and a 20 percent rating is warranted under Diagnostic Code 5258 for the period prior to October 24, 2015. 

Given the award of a 20 percent evaluation under DC 5258 for pain, locking, and effusion due to the equivalent of dislocation of the semilunar cartilage or meniscus, a separate rating for symptomatic removal of the semilunar cartilage under DC 5259 would constitute prohibited pyramiding, as the symptoms related to his meniscus are being compensated under DC 5258 with the assigned 20 percent evaluation. 38 C.F.R. § 4.14 (2015).

The Board also notes that the April 2007 treatment record shows limitation of extension to 10 degrees due to pain, while extension of his knee was to 5 degrees at his April 2010 examination and thereafter.  While extension to 10 degrees meets the criteria for a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5261, on the present facts, the Board finds that a separate staged rating is not warranted because the Veteran's painful motion for this period is being compensated under the 20 percent evaluation being assigned under DC 5258. Thus, a separate rating for painful limitation of extension under DC 5261, would constitute prohibited pyramiding. In essence, it would be compensating the Veteran's painful motion of the knee twice under two separate code provisions. 38 C.F.R. § 4.14 (2015).

As for limitation of flexion, the evidence of record does not show compensable limitation of flexion at any time during the appeal period, his flexion always being greater than 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Regarding a separate rating for instability, the April 2010 VA examination report notes no complaints or objective evidence of subluxation or instability. Likewise, outpatient treatment records for the period do not show findings of instability, instead addressing pain and swelling. The Board notes that the examiner could not perform stability testing at his 2010 examination due to guarding or pain in his knee; however, this inability was not indicative of instability, but pain, which is addressed in his assigned 20 percent evaluation. As such, the Board does not find that a separate rating under Diagnostic Code 5257 is warranted for instability of the left knee. Additionally, impairment of the tibia and fibula (Diagnostic Code 5262), and/or genu recurvatum (Diagnostic Code 5263). As such, these codes are inapplicable.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated for the period at issue, to include his hearing testimony and lay statements of knee pain, stiffness, and swelling. The Veteran is competent to report such symptoms, and the Board has recognized his reported symptoms with the assignment of a 20 percent evaluation under DC 5258, which encompasses these symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board has also considered whether additional compensation is warranted for functional loss. However, the Board finds that the Veteran's symptoms are adequately compensated under the assigned 20 percent evaluation which addresses his identified problems of pain on use, stiffness, swelling and effusion. Thus, additional compensation is not warranted under 38 C.F.R. §§ 4.40, 4.45, or 4.59 (2015).

Period Beginning October 24, 2015

The Veteran submitted a private examination report (DBQ) certified and signed by a physician on October 24, 2015. The physician found that the Veteran suffered from severe degenerative joint disease of the right knee, to include knee pain and joint effusion. Range of motion testing of the right knee revealed fixed ankylosis at a 35 degree angle. In addition to complaints of pain and swelling, the physician noted that the Veteran required use of a cane and walker. The physician also found that the Veteran had difficulty standing, walking, and bearing weight due to his right knee disability.

Based on this evidence, the Board finds that the Veteran meets the criteria for right knee ankylosis, fixed at 35 degrees, and a 50 percent rating is warranted under Diagnostic Code 5256 for the period beginning October 24, 2015. 

No separate rating is warranted under any other code because his symptomatology of pain, stiffness, and swelling are adequately compensated under the evaluation for ankylosis. Moreover, a separate rating for functional loss is not warranted because the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  
 
Surgical Scars of the Right Knee

The Veteran service connected right knee scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Scars that, as here, do not impact the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2015).

Under Diagnostic Code 7801, a 10 percent rating is assigned when a scar, not of the head, face, or neck, is deep and nonlinear, and covers an area of at least 6 square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.). A deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent rating is assigned when a scar, not of the head, face, or neck, is superficial and nonlinear, and covers an area of at least 144 square inches (929 sq. cm.).

Diagnostic Code 7804 contemplates scars that are unstable or painful. One or two unstable or painful scars are entitled to a 10 percent rating, three or four a 20 percent rating, and five or more a 30 percent rating.

Diagnostic Code 7805 provides that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.

Based on the evidence, the Board finds that the Veteran's scars warrant a 10 percent evaluation under Diagnostic Code 7804, for 1 or 2 painful or unstable scars. During the Veteran's November 2015 hearing, he reported that his scars were tender and painful, evidence he is competent to provide. A higher rating requires 3 or 4 painful or unstable scars, which are not present. None of the criteria for a higher rating under other diagnostic codes are present. Thus, a rating greater than 10 percent is not appropriate. Accordingly, a 10 percent rating, but no higher, is warranted for the Veteran's residual surgical scars of the right knee.

ORDER

1. An evaluation 20 percent for degenerative joint disease of the right knee, status post-right knee lateral meniscectomy is granted for the period prior to October 24, 2015, subject to the laws and regulations governing the payment of monetary benefits.

2. An evaluation of 50 percent for degenerative joint disease of the right knee, status post-right knee lateral meniscectomy is granted for the period beginning October 24, 2015, subject to the laws and regulations governing the payment of monetary benefits.

3. An evaluation of 10 percent for surgical scars of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


